PER CURIAM:
Earnestine Saunders appeals the magistrate judge’s order denying relief on her 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Saunders v. City of Petersburg Police Dep’t, No. CA-03-697-3 (E.D.Va. May 11, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED